Proceeding pursuant to article 78 of the CPLR to review a determination of the respondent Commissioner of the Department of Social Services of the State of New York, dated April 23, 1973, which, after a statutory fair hearing, affirmed a determination of the respondent Westchester County Department of Social Services, dated November 30, 1972, denying petitioner’s application for medical assistance on the ground that a valid contractual agreement covering “all necessary medical services” for petitioner was in existence. Petition dismissed on the merits,-without costs. We find .that there is substantial evidence in the record to support the findings and determination under review. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.